Citation Nr: 9934405	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Arthritis of the knees was not manifested during active 
service or within one year of separation from service.


CONCLUSION OF LAW

Arthritis of the knees was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his present arthritis of the knees 
first manifested during his period of active service.  
Specifically, the veteran claims that his arthritis is due to 
marching, standing on concrete, performing obstacle courses, 
and exposure to cold weather.  A veteran may be granted 
service connection for a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Also, for a disability such as arthritis, service connection 
can be granted if the disorder is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§  1101, 1112, 1137 (West 1991); 38 C.F.R. §§  
3.307, 3.309 (1999).

The preliminary question before the Board, however, is 
whether the veteran has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether the VA has properly assisted him in the 
development of that claim.  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  A well-
grounded claim requires evidence of a current disability, 
incurrence or aggravation of a disease or injury in service, 
and competent evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

Having viewed the veteran's contentions and the evidence of 
record in the light most favorable to his claim, the Board 
finds that the veteran has presented a claim that is 
plausible, and therefore, well grounded.  The Board also is 
satisfied that the RO has obtained all evidence necessary for 
an equitable disposition of the veteran's appeal, and that 
all relevant facts have been fully developed.

The veteran's service medical records contain no findings or 
diagnoses related to arthritis of the knees.  The records 
show that, in October 1944, a Medical Board recommended the 
veteran's discharge due to an inadequate personality.  It was 
noted that the veteran first complained of back pain, 
diagnosed as chronic lumbar myositis, in August 1944.  
However, complete physical and orthopedic studies, as well as 
x-rays, were essentially negative.  Upon hospitalization in 
October 1944, physical and orthopedic examinations were again 
performed with no findings.  Thereafter, it was determined 
that the veteran's complaints were associated with a profound 
personality disorder.

In October and November 1944, the veteran complained of leg 
aches, as well as back aches.  However, the leg pain appeared 
to be associated with the back condition, as it was described 
as radiating down the back of the right leg and thigh.  In 
addition, all of the veteran's complaints of pain were 
described as vague and indefinite, and were generally 
attributed to his psychiatric condition.

The veteran has submitted several letters from private 
physicians in reference to his arthritis of the knees.  All 
of these statements establish that the veteran currently 
suffers from degenerative arthritis of both knees.  A 
November 1997 letter from William G. Bernhardt, M.D., stated 
that he had treated the veteran for arthritis since 1981 and 
that the veteran had reported prior treatment by other 
physicians.  In a May 1998 report, Dr. Bernhardt related that 
the veteran had described continual problems with his knees 
since 1944 due to standing at attention, marching, and 
standing on concrete in service.  Dr. Bernhardt stated that, 
in his opinion, there was some evidence that the present 
arthritis may have been caused by some of the conditions to 
which the veteran was exposed in service.

A July 1998 letter from J. Brendan O'Keeffe, M.D., stated 
that he had reviewed the veteran's service medical records.  
He believed that the veteran's in-service knee pain was the 
beginning of the current arthritis of the knees.  A July 1999 
letter from Robert B. Thompson, M.D., revealed that the 
veteran had undergone a right total knee arthroplasty earlier 
that month.  Dr. Thompson reported that he had treated the 
veteran since October 1991, at which time significant 
degenerative changes of the right knee were found.  Dr. 
Thompson stated that, to the best of his knowledge, the 
veteran first injured his knee in service.

The veteran appeared at hearings before the RO and the Board 
in October 1998 and October 1999 respectively.  The veteran 
testified that he injured his knees while performing obstacle 
courses in service.  He had pain and swelling, and his legs 
gave way when he was standing at attention.  He claimed that 
he received medical care and physical therapy but that the 
doctors believed his complaints were psychological.  
Following service, he consulted a doctor in the 1950's 
because his knees were interfering with his employment.  He 
was first diagnosed with arthritis at that time, but he 
cannot acquire those records.  He has had continuous pain 
until the present.  He controls the pain with medication but 
his legs occasionally give way and his knees lock up.

During a VA examination in December 1998, the veteran 
reported that he had knee pain since his period of active 
duty.  He had received medical treatment of his knees since 
the 1950's but they had worsened considerably in the late 
1980's.  In 1991, his right knee began to lock and to cause 
him to fall.  Walking and standing presently caused pain in 
the knees.  He had sustained no trauma or injury to the 
knees.

Upon physical examination, the right knee had a 15 degree 
varus deformity with medial displacement of the fibula.  
Severe crepitus and mild hypertrophy were present and range 
of motion was measured from 10 to 90 degrees.  The left knee 
exhibited a 4 degree varus deformity and moderate crepitus.  
Range of motion was measured from 10 to 115 degrees.  The 
examiner determined that these findings were consistent with 
bilateral degenerative knee disease with functional loss due 
to pain and weakness.  After reviewing the veteran's service 
medical records, the examiner opined that there was no 
evidence to suggest that the present degenerative disease of 
the knees was related to the veteran's period of active 
service.

Based upon a review of the above evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for arthritis of the knees.  In 
particular, the Board has considered the findings of the 
service medical records and the medical evidence subsequent 
to service.  The Board has also weighed the opinion of the VA 
examiner and the opinions of the private physicians.  The 
Board finds that the opinion of the VA examiner and the 
medical evidence of record outweigh the opinions of the 
private physicians.

The Board observes that the veteran received substantial 
medical care during his brief time in active service.  
However, none of the medical records refer to complaints or 
treatment of the knees and, in fact, all orthopedic findings 
are reported as normal.  The veteran was diagnosed with 
lumbar myositis and a personality disorder; however, there 
was no diagnosis of arthritis at any time.

Moreover, the record contains no medical evidence related to 
arthritis of the knees until 1997, at which time Dr. 
Bernhardt reported that he had treated the veteran since 
1981.  The veteran has testified that he received treatment 
from the 1950's through the 1970's; however, he has been 
unable to secure any of these records.  Therefore, the 
veteran has provided no medical evidence of treatment for 
arthritis of the knees until several decades after service.

The Board observes that Drs. Bernhardt and O'Keeffe 
apparently relied upon the veteran's statements regarding in-
service knee pain and injury in order to relate his present 
disability to his period of active service.  As 
aforementioned, the service medical records contain no 
findings related to the veteran's knees.  Although these 
opinions were sufficient to well-ground the veteran's claim, 
the Board finds that they fail to support a grant of service 
connection.  See Hernandez-Toyens v. West, 11 Vet.App. 379, 
382 (1998).  The Board notes that Dr. Thompson did not relate 
the veteran's arthritis to his period of active service, but 
merely stated that, to the best of his knowledge, the veteran 
was injured in service.  On the contrary, the Board finds the 
VA examiner's opinion to be well-reasoned and articulate, and 
to be clearly based upon a review of the veteran's history 
and sound medical principles.

The veteran has expressed his belief that his arthritis 
manifested during active service.  However, there is no 
competent medical evidence of a relationship between the 
veteran's current arthritis and his period of active service.  
The Board cannot rely solely on the veteran's own testimony 
because evidence of medical etiology or relationship cannot 
be established by lay testimony.  Brewer v. West, 11 Vet.App. 
228 (1998).  Finally, as the veteran's arthritis did not 
manifest within one year of discharge from active service, 
service connection may not be granted pursuant to 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Accordingly, the benefit sought on 
appeal must be denied.



ORDER

Service connection for arthritis of the knees is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

